Citation Nr: 1637087	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  10-28 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an extraschedular rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to February 1982. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran and his spouse testified at a videoconference hearing in November 2011 before the undersigned Veterans Law Judge.  A transcript of this hearing is of record. 

In July 2015, the Board denied the Veteran's claim.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veteran Claims (Court).  The Court granted an Order in July 2016 which granted a Joint Motion for Partial Remand (JMR) with regard to the issue of whether an extraschedular rating for bilateral hearing loss was warranted.

The issue of entitlement to an effective date prior to March 24, 2009, for the assignment of a 10 percent rating for residuals of a left ankle fracture was remanded by the Board in July 2015.  Since that time, the issue has been developed and subsequently denied by the Board in April 2016.  As this issue has been resolved, it is no longer in appeal status and will not be discussed in this remand. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

To determine whether a claim should be referred for consideration of an extraschedular rating requires an analytical process.  First, a determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology must be made.  If the rating criteria are inadequate, the Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors, such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation Service for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).

The JMR concluded that the Board did not provide an adequate statement of the reasons and bases for denying entitlement to an increased rating for bilateral hearing loss on an extraschedular basis.  Specifically, the JMR stated that while the Board denied the Veteran's claim for an increased disability rating, the question of whether the requirements under Thun was met with respect to marked interference with employability and current severity level of disability and symptomatology as described in the record was not adequately addressed.  Therefore, a remand was required for further development and readjudication.

Since the Board may not award extraschedular ratings in the first instance, the current claim must be remanded for initial adjudication by the Under Secretary for Benefits or the VA Director of Compensation Service.  38 C.F.R. § 3.321; Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records, VA and non-VA, should be obtained and added to the claims folder.

2. Following completion of the above and pursuant to 38 C.F.R. § 4.16(b), refer the claim for an extraschedular rating for bilateral hearing loss to VA's Director of Compensation Service for extraschedular consideration.

3.  After completion of the above, the claim should be reviewed in light of any new evidence.  If the claim is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

